Case 9:19-cr-80056-RKA Document 33-1 Entered on FLSD Docket 06/11/2019 Page 1 of 1




                          UN1TED STATES DISTRICT COURT
                          SOU1HERN DISTRICT OF FLORIDA

                           Case No. 19-80056-CR-ALTMAN~iled with the C/asslfled
                            -                    -           , : -= -            - --       _lnformatio   . curit Officer
  UNITED STATES OF AMERICA,                                                               -- CIS0         , - 1~ , --
                                                                               ~---1Bate
        Plaintiff,                                                                               ----;ry-~~-P::::..£:U./..1_

                 v.                                                  --         FILED EX PARTE, IN CAMERA
                                                                               -A~ _UNDER SEAL WITH TIIE
  YUJING ZHANG,                                                                 CCASSIFIED INFORMATION
                                                                                SECURITY OFFICER OR
                                                                                bESIGNEE- -
         Defendant.                              '.   . ~.   ,:-.·   - .----      _;:__




             .        .                                 .                                           .

    GOVERNMENT'S CLASSIFIED EX PAR.TE, IN CAMERA MOTION AND
   MEMORANDUM OF LAW FOR AN ORDER PURSUANT TO SECTION 4 OF
   THE CLASSIFIED INFORMATION PROCEDlffiESACT AND RULE l6(d){f 1- -·- - -
          0F THE FEDERAL RULES OF CRIMINAL PROCEDURE



                                                                                - -
                                        .. .   ·· · ·- ·--··..· - -..
